(Por la corte, a propuesta del Juez Asociado Sr. HutcRison.)
Por cuanto, el único error señalado por el apelante se refiere a un supuesto error en la apreciación Recha de la prueba por la corte de distrito;
PoR cuanto, el apelante en su alegato ha dejado de demostrar la existencia de tal error por un análisis y discusión adecuada de toda la prueba aducida durante el juicio; y,
Por cuanto, tampoco se desprende de una lectura de la transcrip-ción de la evidencia que la corte haya cometido un erorr tan manifiesto en la apreciación de dicha prueba que exija la revocación de la senten-cia apelada.
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Humacao con fecha 14 de noviembre de 1930 en el caso arriba expresado. Comuniqúese.
Ex parte Rodríguez, peticionario. — Sobre Admisión a examen de reválida. Julio 7, 1932.
(Por la corte, a propuesta del Juez Asociado Sr. Córdova Dávila.)
No siendo el ejercicio del Magisterio ni de la teneduría de libros 3a práctica “en oficinas públicas o privadas donde se requiera un cono-cimiento de derecho” a que se refiere la Ley No. 45 de 1919, no ha lu-gar a admitir al peticionario a examen de reválida.